 ALYESKA PIPELINE SERVICE COMPANYAlyeska Pipeline Service Company and InternationalBrotherhood of Electrical Workers, Local 1547,AFL-CIO, Petitioner. Case 19-RC-9016April 12, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERPursuant to a Decision and Direction of Elec-tion, an election was conducted in this case on Jan-uary 19 and 23, 1979.' The Employer filed timelyobjections to the election; the Regional Directorissued a supplemental decision overruling the ob-jections and certifying the Petitioner as the exclu-sive representative of the bargaining unit employ-ees; and the Employer requested review of the Re-gional Director's supplemental decision. On August21, 1979, the Board granted the request for reviewwith respect to Objection 1, and remanded the casefor a hearing on that objection. The Board deniedthe request for review in all other respects.Following a hearing on October 23 and 24, 1979,the Hearing Officer issued a report and recommen-dations, dated November 29, 1979. The Employerfiled exceptions to the report and a brief in supportof its exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Hearing Officer'sreport, the Employer's exceptions thereto, and theentire record in this case, and makes the followingfindings:1. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization whichclaims to represent certain employees of the Em-ployer.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The following employees, as stipulated by theparties, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) ofthe Act:All employees employed by Alyeska PipelineService Company classified as technicians inthe electrical and instrument sections of the'The tally of ballots showed 22 ballots cast for, and 5 against, the Peti-tioner, there was I challenged ballot.261 NLRB No. 10Employer's maintenance group at its Trans-Alaska terminal in Valdez, Alaska; excludingall other technicians, office clerical employees,guards and supervisors as defined in the Act.5. The Board has considered the Hearing Offi-cer's report, the Employer's exceptions and brief,the Petitioner's answer, and the entire record inthis case and hereby adopts the Hearing Officer'sfindings and recommendations only to the extentconsistent herewith.The Employer's exceptions contend that theelection should be set aside because, contrary tothe Hearing Officer's finding, certain oral remarksmade by the Petitioner at meetings with eligiblevoters, and statements in a letter dated January 16,1979, from the Petitioner to said voters, were tothe effect that membership in its organizationwould benefit them because members would havean advantage over nonmembers in getting jobsthrough the IBEW hiring halls. The Employer fur-ther contends that the Petitioner intentionally cre-ated and fostered the impression among the votersthat membership would provide them with prefer-ential access to high-paying construction jobs inAlaska and that such membership would normallybe available only if the Petitioner won the election;that the oral statement by the Petitioner, that thosepossessing "a Local 1547 membership card wouldbe in an extremely favorable priority position"compared to nonmembers, violates the Act; thatthe remarks of the Petitioner are coercive even ifthey do not constitute "promises of benefit"; that inview of the exclusive nature of the Petitioner's re-ferral procedures, its statements that memberswould receive an "extremely favorable priority po-sition" and a "definite advantage" over non-members with respect to obtaining high-payingjobs restrained and coerced the voters; that thestatements are objectionable on misrepresentationgrounds and are coercive; that the Employer'sletter of January 11, 1979, to the effect that itwould be unlawful to give voters a hiring hall ad-vantage in the event of certification did not dissi-pate the effect of the Petitioner's oral misrepresen-tations; and that the Hearing Officer wrongfullycharacterized as permissible "puffing" the Petition-er's letter of January 16, 1979, that stated that therewas a definite advantage as an IBEW member insecuring a job if unemployed. We find merit in theEmployer's exceptions.The record shows that the union organizationalcampaign commenced approximately 1 year beforethe election on January 19 and 23, 1979. Duringthe course of the campaign, the Union held ap-proximately 10 meetings with bargaining unit mem-125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers. Some of these meetings were held after thefiling of the Union's petition. Unit employees weretold by the Petitioner on at least one occasion atthese meetings that most large construction jobs inAlaska are "union" jobs; that there were two largejobs coming up in the near future; that 90 percentof the Petitioner's members were working; thatthose fortunate enough to possess a Local 1547membership card would be in an extremely favora-ble priority position compared with those lacking acard; that not everyone who seeks to become amember of Local 1547 is permitted to do so; andthat the unit members were presented a "goldenopportunity" to achieve this secure but limitedstatus by voting for representation by the Petition-er.On January 11, 1979, the Emloyer sent a letterconcerning the union organizational campaign toall unit members. In part, the letter contained thefollowing language:Question:If the IBEW is certified, would we obtain anyadvantage with respect to getting other jobsthrough the IBEW hiring hall?Answer:Although we hope that you are planning tostay with Alyeska and are not thinking aboutother employment, the answer to this questionis "no." Under the law and under the IBEWagreements, dispatch preference cannot bebased on union membership. For example, Sec-tion 6.3 of the IBEW-NECA agreement statesthat the "selection of applicants by the unionfor referral to jobs-shall not be based on, orin any way affected by union membership-"For the top preference groups-groups I(A),l(B), and I(C), time served under a separateAlyeska-IBEW contract for this bargainingunit would not count for dispatch priority butonly time served under the IBEW-NECAagreement. The next priority group, groupl(D), gives priority to individuals who havebeen employed in "M & O work in Alaska"but does not require that this work be underan IBEW agreement. If you performed yourpresent job under a separate Alyeska-IBEWcontract, you would have no greater dispatchpriority than if you continue your present jobin a non-union status.Thereafter, on January 16, 1979, George Rob-erts, assistant business manager for Local 1547, senta letter to all employees in the bargaining unit. Per-tinent parts of the letter contained the followinglanguage:I would like to answer "responsibly" questionsthat Alyeska raised and attempted to answer inan uninformed way.In the following pages, I will respond toAlyeska's letter of January 11, 1979 focusingon their questions and answering them.Question:If the IBEW is certified, would we obtain anyadvantage with respect to getting other jobsthrough the IBEW hiring hall?Answer:There is a definite advantage as a member ofthe IBEW in respect to securing a job if unem-ployed.6.7 Inside Agreement:"The Union shall establish and maintain anindividual record card of every journeymanor journeyman technician, giving essentialbackground data, training and experience aswell as group classification as herein estab-lished. When a man is available for work,his record card shall be placed in the out-of-work file in chronological order and accord-ing to classification. An applicant for workwho is unemployed shall report his availabil-ity to the dispatcher's office in the LaborMarket Area in which he resides. Said appli-cant shall notify the dispatching office of hispoint of contact and be available for referralor forfeit his position in the out-of-work fileand be placed at the bottom of his groupclassification. Residents of areas outside theAnchorage, Fairbanks, Juneau or Ketchikanarea shall be dispatched to jobs or shop intheir residential area whenever possible."Section 6.8 of the Inside Agreement is thebook system itself. Where the member has theadvantage is that he or she has been classified,that is, hours worked under a covered agree-ment, etc. An example: a maintenance personwould be referred out to a maintenance jobbefore a journeyman wireman would or anyother classification. Another situation whichhas happened is that the Local has exhaustedit's book on construction (oil-pipeline), thenwe would call maintenance people that mightbe available.The Hearing Officer found that the employeeswere aware of the operation of the hiring hall byLocal 1547 as a result of some of the meetings andthe employer and union letters; that the hiring hallwas exclusive; and that although the Employer didnot have actual knowledge of the misstatements126 ALYESKA PIPELINE SERVICE COMPANYmade at union meetings until after the election, itnevertheless issued its January 11 letter which di-rectly answered and confronted the assertions ofthe union representative and constituted an ade-quate response to the Union's verbal misrepresenta-tions.The Hearing Officer also found that the "definiteadvantage" language referred to in the Union'sletter was limited only to the fact that union mem-bers are already preclassified into the appropriatepriority group, and nothing more. He further foundthat this purported "advantage" was illusory orgrossly inflated and that this constituted permissible"puffing" rather than "misrepresentation."The Hearing Officer concluded that the Unionmade material misrepresentations to the employeesduring the organizing campaign; that the Employ-er, albeit unknowingly, answered these misrepre-sentations; and that the Union letter did not resur-rect them. Moreover, he noted that the statementsmade by the union representative concerning thebenefits flowing from union membership should beanalyzed as misrepresentations, rather than prom-ises of benefits, because the Union was telling theemployees of an alleged existing benefit which al-legedly inured from union membership, rather thanpromising the granting of a new benefit whichmight flow to them alone, should they becomemembers. Stated, another way, if they becamemembers, they would acquire what all other unionmembers allegedly already had, not somethingwhich no one else received and which would re-quire an affirmative act by the Union. We disagree.Unlike the Hearing Officer, we find that the Pe-titioner's statements at the meetings and in its letterinterfered with the employees' freedom of choicein the election. We further find that these state-ments are objectionable because they unlawfullypromise to represent union members differentlyfrom nonmembers.2The Hearing Officer mistakenly considered thestatements only from the standpoint of misrepresen-tation. However, we view them to be more akin to2 N.LR.B. v. Sawair Manufacturing Company, 414 U.S. 270 (1973);Crestwood of Stockton d/b/a Crestwood Manor, 234 NLRB 1097 (1978).an employer's promise to grant benefits if theUnion loses, or an Employer's threat of plant clo-sure if the Union wins. In each of these situationsthe party making the coercive statement has thepower to effectuate the promise or the threat, asthe case may be, and suggests "a fist inside thevelvet glove."3Here, the Petitioner controls allaccess to construction jobs in Alaska for these em-ployees and thus possesses a power comparable toan Employer's power to close a plant.4 In its cam-paign literature the Petitioner quoted from its col-lective-bargaining agreement the manner in whichthe referral advantage for union members is effec-tuated and thus imparted an aura of legitimacy toits unlawful promise.sWe view such a promiseunder these circumstances as more coercive thanthe promise to waive initiation fees which the Su-preme Court in Savair found unlawful. As the Peti-tioner is charged with a heavy responsibility to op-erate its hiring hall in a nondiscriminatory manner,yet has clearly promised to give members an un-lawful advantage, we find that the Petitioner hasinterfered with the employees' right to expresstheir wishes in the election free of coercion.sAc-cordingly, we shall set the election aside and directa second election.ORDERIt is hereby ordered that the election previouslyconducted herein on January 19 and 23, 1979, be,and it hereby is, set aside.[Direction of Second Election and Excelsiorfootnote omitted from publication.]'N.LR.B. v. Exchange Parts Company, 375 U.S. 405, 409 (1964).'Thus, the promises here are not similar to those nonviolative unionstatements that employees understand cannot be automatically deliveredbut must be achieved through collective bargaining.s The requirement to clarify any ambiguity in its campaign literaturerests with the Petitioner, not the Employer. Inland Shoe ManufacturingCo., Inc., 211 NLRB 724 (1974).' Local 357. International Brotherhood of Teamsters. Chauffeurs Ware-housemen and tl Fers of America [Los Angeles-Seattle Motor Express] v.N.LR.B., 365 U.S. 667, 674-675 (1961); The Radio OffIen' Union of theCommercial Telegraphers Union, AFL [A. H. Bull Steamship Company] v.N.LR.B., 347 ':.S. 17, 40-41 (1954).127